Citation Nr: 0522041	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  99-11 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for furunculosis 
(boils), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and K.R.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1975 to September 
1978.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which assigned an 
increased rating of 10 percent, but no higher evaluation, for 
service-connected furunculosis.  The Board remanded the claim 
to the RO for further development and adjudicative action in 
February 2002 and in September 2004.  The claim again returns 
to the Board for appellate review.

During the pendency of this appeal, the veteran submitted 
claims for service connection for bipolar disorder, post-
traumatic stress disorder, and for a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU), among other claims.  
These claims were denied, but not appealed.  No claim other 
than the claim listed on the title page of this decision is 
before the Board for appellate review at this time.

The veteran requested a hearing before the Board.  The 
requested hearing was conducted in October 2001 hearing 
before the undersigned Veterans Law Judge, in Washington, 
D.C. 


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The veteran's furunculosis is manifested by episodic, 
large, painful boils on the chest, legs, and arms, which the 
veteran drains, but the veteran does not seek medical care, 
does not require ongoing medical treatment or medication, and 
scars from resolved boils are not tender or painful, do not 
limit motion or function, and there is no exfoliation, 
exudation or itching, with no disfigurement of head or neck.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
furunculosis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 
7803-7806 (2004); 38 C.F.R. § 4.118, DC 7803-7806 (as 
effective prior to Aug. 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The VCAA eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  Thus, although this claim was submitted in 
1998, prior to the enactment of the VCAA, there is no final 
decision yet as to the claim, and the VCAA is applicable.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim.

To comply with the VCAA, the RO must satisfy four 
requirements.  First, the RO must inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1) (2004).  Second, the RO must inform the 
claimant of the information and evidence VA will seek to 
provide.  See 38 U.S.C.A. § 5103, 38 C.F.R. 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Third, the 
RO must inform the claimant of the information and evidence 
the claimant is expected to provide.  Id.  Finally, the RO 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Id.
 
As noted above, this claim was submitted prior to enactment 
of the VCAA.  The December 1998 rating decision and April 
1999 statement of the case (SOC) advised the veteran of the 
criteria for evaluation of skin disorders under 38 C.F.R. 
§ 4.118, as applicable in 1998, including under Diagnostic 
Codes (DCs) 7806 and 7819, as well as the complete text of 
38 C.F.R. § 3.321(b).  The Board's February 2002 Remand 
advised the veteran of the enactment of the VCAA and of the 
provisions thereof.  The RO issued a June 2002 letter which 
advised the veteran generally of the duties to the veteran 
under the VCAA.

A July 2004 supplemental statement of the case (SSOC) 
described the criteria for evaluation of skin disorders, 
including the old criteria under DC 7806, and the revised 
criteria of DC 7800, 7805, and 7806.  Following Remand and 
examination in March 2005, another SSOC was issued.  

The veteran was afforded VA examinations of the skin in 1999, 
2003, and March 2005.  The veteran provided testimony before 
the Board in October 2001.  

It is noted that the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The Board notes that the veteran could not receive notice of 
the provisions of the VCAA prior to initial adjudication of 
the claim addressed in this decision, as the VCAA had not yet 
been enacted, but the veteran did receive notice of the 
enactment of the VCAA in the Board's February 2002 Remand.  
The Board also notes that the notifications to the veteran of 
the VCAA did not include the full text of the provisions of 
38 C.F.R. § 3.159.  However, the veteran was notified of the 
provisions of that act generally, not only by several 
communications pertaining to the claim on appeal, but also by 
several communications pertaining to claims not included in 
the current appeal.  The Board further notes that the veteran 
has very clearly stated that there is no clinical evidence 
other than the VA examinations, as he does not require 
medical treatment for the service-connected skin disability.

The current decision in Pelegrini II noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  As the Board has noted above, the appellant 
has been afforded numerous opportunities to submit 
additional evidence, has been informed of the evidence 
necessary to support the claim, and the veteran has 
advised VA that there is no other evidence of any type.  
The Board finds that the requirements set forth in 
Pelegrini II have been satisfied. 

To the extent that there is any notice requirement or duty to 
the veteran which has not been technically satisfied during 
the pendency of this claim, it is the Board's opinion that no 
remaining technical defect in the attempt to comply with the 
VCAA would be prejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In particular, the 
communications to the veteran in the nearly five years since 
the enactment of the VCAA, including the information included 
in the two Board remands and communications following those 
Remands, have provided the veteran with the information 
necessary to notify him of the types of evidence that might 
be relevant to his claim, the criteria used to evaluate the 
claim, his responsibility to identify evidence, and other 
information regarding notice and duty to assist under the 
VCAA.  Moreover, the veteran has very clearly indicated that 
no clinical records other than the VA examination reports are 
available, as he does not seek or require medical treatment 
for the disorder.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
fully satisfied its duties to inform and assist the veteran 
as to the claim at issue here.  

Factual background

The veteran sought service connection for furunculosis 
(boils) by an application submitted in December 1978.  By a 
rating decision issued in March 1979, service connection for 
furunculosis was granted, and that disability was evaluated 
as 10 percent disabling under DC 7806.  The veteran was 
notified, by a letter issued in January 1980, that his 
compensation for this disability was discontinued when he 
failed to report for a scheduled VA examination.  In June 
1998, the veteran again filed a claim for service connection 
for furunculosis, which was interpreted as a claim to 
reinstate disability compensation and as a claim for an 
evaluation in excess of 10 percent.  

On VA examination conducted in August 1998, there were 
sebaceous cysts on the veteran's trunk and face.  He also had 
a pustular, eczematoid rash on the palmar aspect of the hands 
and the plantar aspect of the feet.  The 10 percent 
evaluation for furunculosis was reinstated, effective in June 
1998, by a rating decision prepared in December 1998 and 
issued in January 1999.

In his April 1999 disagreement, the veteran stated that the 
furunculosis was "all over" the left side of his body, 
resulted in knots that lasted as much as a month at a time, 
and that his left hand was scaly on the inside, and stated 
that knots also formed on that hand.

During his Board hearing in October 2001, the veteran 
testified that he was disfigured by the scars on his arms, 
legs, and trunk.  He testified that the drainage from the 
cysts or boils smelled rotten.

On VA examination conducted in July 2003, the examiner found 
a 1-centimeter firm mass on the left chest with no drainage, 
and a smaller cyst lower on the left chest.  There were small 
scars from previous lesions on the right abdomen, right knee, 
left lower leg, and left lower back.  The examiner estimated 
that approximately one percent (1%) of the veteran's body 
surface area (BSA) was affected.  The examiner stated that 
the scars were photographed, and two photographs of scars are 
associated with the claims file.  The photographs are not 
marked with a notation as to the part of the body pictured.  
The examiner assigned a diagnosis of epidermal inclusion 
cysts and furunculosis, with only the epidermal inclusion 
cysts active.  The examiner provided an opinion that there 
were no medications, either oral or topical, which could 
prevent formation of the cysts.

On VA examination conducted in March 2005, the veteran 
reported periodic, intermittent, episodes of boils.  He 
reported that the lesions took about a week to resolve after 
he drained them.  The veteran reported scars but denied any 
problems related to the scars. There was a 1-centimeter firm 
cyst that was tender to palpation.  Purulent material was 
expressed on deep palpation.  There were several 
hypopigmented scars from previous lesions on the arms, 
abdomen and legs.  They were scattered and measured 1 cm to 
1.5 centimeters in diameter.  There was no limitation of 
function.  The examiner stated that there was no camera 
available which had sufficient resolution to photograph the 
scars, but that the appearance of the scars was consistent 
with the photographs associated with the prior examination 
report.  The examiner assigned diagnoses of epidermal 
inclusion cyst and furunculosis, intermittent, and multiple 
hypopigmented scars, non-tender, without significant 
disfigurement.

Applicable law and regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate 
diagnostic codes identify various disabilities.

In this case, since entitlement to compensation for 
furunculosis has been in effect since 1978, and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings; 
the more recent evidence is generally the most relevant in 
such a claim, as it provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. § 4.14; see Esteban v. Brown, 6 Vet. App. 259 (1994).  
The critical inquiry in making such a determination is 
whether any of the disabling symptomatology is duplicative or 
overlapping.  A claimant is entitled to separate evaluations 
for separate disabilities where the symptomatology is 
distinct and separate.  Id. at 262.

The veteran's service-connected skin disability is evaluated 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  DC 7806, 
as in effect prior to August 30, 2002, provides criteria for 
evaluation of eczema, depending upon the location, extent, 
and repugnance or otherwise disabling character of 
manifestations.  The criteria for evaluating eczema, as in 
effect when the veteran submitted the claim on appeal, at DC 
7806, provided that eczema was rated 10 percent disabling 
with exfoliation, exudation or itching which involved an 
exposed surface or an extensive area.  A 30 percent rating 
was warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating required ulcerations or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or 
exceptional repugnance.

Effective August 30, 2002, a new regulation was promulgated 
concerning rating for skin disorders.  See 67 Fed. Reg. 
49,590-49,599 (July 31, 2002).  Under the provisions of the 
rating schedule effective August 30, 2002, dermatitis or 
eczema affecting at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of the exposed area of the body, or 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period, will be rated 10 percent.  A 30 percent evaluation is 
assignable for dermatitis or eczema of 20 percent to 40 
percent of the entire body or 20 percent to 40 percent of the 
exposed areas affected, or when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  Dermatitis or 
eczema affecting more than 40 percent of the entire body or 
more than 40 percent of exposed areas, or requiring constant 
or near-constant systemic therapy such as a corticosteroid or 
other immunosuppressive drugs during the past 12-month 
period, will be rated 60 percent disabling.  Dermatitis or 
eczema may also be evaluated by analogy to disfigurement of 
the head, face, or neck or scars under the applicable 
Diagnostic Code, depending on predominant disability under DC 
7806.

Under DC 7803, as in effect prior to August 30, 2002, a 10 
percent evaluation was provided for superficial, poorly 
nourished, scars with repeated ulceration.  From August 30, 
2002, a 10 percent disability evaluation is warranted with 
evidence of a superficial service-connected scar that is 
unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2004).  
An unstable scar is one where, for any reason, there is 
frequent loss of covering of the skin over the scar.  38 
C.F.R. § 4.118, Note 1 following Diagnostic Code 7803 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Note 2 following 
Diagnostic Code 7803 (2004).

As in effect prior to August 30, 2002, DC 7804 provided a 10 
percent evaluation for a tender and painful superficial scar.  
As now in effect, DC 7804 stipulates that a 10 percent 
disability evaluation will be warranted with evidence that a 
superficial service-connected scar is painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  A 
superficial scar is one not associated with underlying soft 
tissue damage. 38 C.F.R. § 4.118, Note 1 following Diagnostic 
Code 7804 (2004).  In such a case, a 10 percent evaluation 
will be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation.  38 C.F.R. § 4.118, Note 2 following 
Diagnostic Code 7804 (2004).

In addition, DC 7805 provides that other scars will be rated 
based on the limitation of function of the affected part.  38 
C.F.R. § 4.118, Diagnostic Code 7805 (2004).  The criterion 
specified in DC 7805 was not revised in the August 30, 2002 
regulatory change, so the criterion under that DC has 
remained the same throughout the entire pendency of this 
appeal.  

Disfigurement due to scars is evaluated under DC 7800, which 
provides a 10 percent evaluation for one characteristic of 
disfigurement to the head, face or neck, or a 30 percent 
evaluation with visible or palpable tissue loss and gross 
distortion or asymmetry of one of a paired set of features or 
with two or three characteristics of disfigurement.  

DC 7801 is used to evaluate deep skin scars or scars causing 
limitation of motion.  DC 7802 provides criteria for 
evaluations of superficial scars of areas other than the 
head, face, or neck that do not cause limitation of motion.  
Under Diagnostic Code 7802, superficial skin scars warrant a 
10 percent rating where there is at least 929 square 
centimeters of scar area.  Scars in widely separated areas, 
as on two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25.  DC 7802, Note 1 
(effective August 30, 2002).  Prior to revision, DC 7802 
provided a 10 percent evaluation for scars approximating one 
square foot.

VA's schedular rating criteria apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  38 C.F.R. § 3.321(b)(1) 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

Analysis

The reports of the VA examinations conducted in 1998, 2003, 
and 2005 reflect that no examination disclosed more than a 
few active cysts or furuncles at any time.  Thus, there is no 
objective evidence that the veteran's skin disability 
resulted in extensive lesions, so as to warrant an evaluation 
in excess of 10 percent prior to August 30, 2002.  All three 
of the examinations consistently reflected that the veteran's 
symptoms were periodic or intermittent, and were not 
constant, so as to warrant an evaluation in excess of 10 
percent prior to August 30, 2002.  The photographs and 
descriptions of record establish that the veteran's skin 
disability does not result in "marked disfigurement" so as 
to warrant an evaluation in excess of 10 percent prior to 
August 30, 2002.  As none of the criteria under DC 7806 for 
an evaluation in excess of 10 percent, as in effect prior to 
August 30, 2002, have been met, the Board finds that an 
evaluation in excess of 10 percent was not met prior to 
August 30, 2002, under DC 7806.

The Board has considered whether the criteria for an 
evaluation in excess of 10 percent under DC 7806 were met 
after August 30, 2002.  However, as the examiners who 
conducted the 2003 and 2005 VA examination described limited 
areas of scars, and the examiner who conducted the 2005 VA 
examination specifically stated that less than one percent of 
the veteran's skin surface was affected, the criterion that 
more than 5 percent of the body be affected to warrant an 
evaluation in excess of 10 percent is not met.  An evaluation 
in excess of 10 percent is also warranted, from August 30, 
2002, if systemic treatment with corticosteroids or other 
immunosuppressive drugs is required.  However, the evidence 
clearly establishes that the veteran does not use any 
medication, and the examiners have not recommended any 
medication, and have, in fact opined that no medication would 
be helpful.  Thus, an increased evaluation cannot be assigned 
on this basis.

As no criterion for an evaluation in excess of 10 percent 
under either the prior version or the current versions of DC 
7806 has been met, the Board concludes that an evaluation in 
excess of 10 percent under DC 7806 is not warranted.  The 
Board must  next consider whether a separate, compensable 
evaluation is available under any other applicable diagnostic 
code, or whether an extraschedular evaluation is warranted.

The VA examinations in 1998, 2003, and 2005 establish that 
the veteran has not incurred furuncles on the head, face, or 
neck, and the veteran testified that the furuncles affect 
only his trunk and upper and lower extremities.  Therefore, 
the disfigurement due to the veteran's scattered 
hypopigmented scars must be evaluated under either DC 7801, 
for deep scars, or DC 7802, for superficial scars, affecting 
areas other than the head and neck.  The evidence establishes 
that there is no loss of tissue or any symptomatology or 
description of deep scarring, so DC 7801 is not applicable.

However, the scars disclosed on the veteran's VA examinations 
are so small, averaging 1 to 1.5 centimeters in diameter, and 
so difficult to see, that the examiner who conducted the 
March 2005 examination was unable to obtain a camera with the 
resolution necessary to photograph the scars.  The 
photographs obtained in 2003 provide objective evidence that 
the scars are small, that there is no apparent tissue loss or 
disfigurement other than hypopigmentation, and that the scars 
are partially hidden by the veteran's body hair, even though 
the location of the photographed scars was not noted.  The 
descriptions of the examiners, together with the photographs, 
establish that the scars cause minimal disfigurement and do 
not affect a total area of one square foot, so as to meet the 
criteria for a 10 percent evaluation under DC 7802 prior to 
August 30, 2002, or a total area of 144 square inches or 929 
square centimeters, so as to meet the current criteria for a 
10 percent evaluation under DC 7802.  Therefore, the veteran 
is not entitled to a separate, compensable evaluation under 
DC 7802.

The evidence establishes that none of the examiners found any 
pain or tenderness at any scar site, so as to warrant a 
separate, compensable evaluation for a tender or painful scar 
under DC 7806.  Since the examiners found no pain or 
tenderness of a scar, DC 7806 is not applicable either before 
August 30, 2002, or from that date.  While the examiners did 
find that active cysts or furuncles were painful, the 
symptoms of the active cysts, as opposed to symptoms of 
scars, are evaluated under DC 7806.  As the pain of the 
active cysts or furuncles is the primary symptom supporting 
the 10 percent evaluation currently assigned, this symptom 
does not support an evaluation in excess of 10 percent.

The VA examination reports are devoid of evidence that any 
scar due to the service-connected skin disability limited 
movement or function.  The veteran's testimony is likewise 
devoid of any assertion that any scar limited function or 
movement.  The veteran did testify that the drainage from the 
service-connected furuncles or cysts was foul-smelling.  The 
Board does not find this symptom analogous to limitation of 
function so as to warrant a separate compensable evaluation 
under DC 7805.

The Board has considered whether there is evidence of any 
symptom which is exceptional or unusual in light of the VA 
Rating Schedule, but finds no such evidence.  The veteran 
contends that the smell from the drainage from the cysts 
causes disability.  However, in light of the intermittent and 
periodic nature of the disability, the Board finds, as a 
matter of fact, that the smell is not of such frequency and 
amount as to result in industrial impairment or to present an 
exceptional or unusual disability picture not encompassed 
within the rating criteria.  The Board agrees with the RO's 
determination that referral for consideration of 
extraschedular factors, or an evaluation in excess of 10 
percent based on extraschedular factors, is not warranted.  
See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

The Board is unable to find any evidence which favors the 
veteran's claim for an evaluation in excess of 10 percent for 
service-connected furuncles.  All the evidence, other than 
the veteran's own assertions, is against the claim.  Thus, 
the clear preponderance of the evidence, including the three 
VA examination reports, is against the claim.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. 
§ 5107(b) are not applicable to resolve any reasonable doubt 
in the veteran's favor, and a more favorable determination is 
not warranted.  The claim for an evaluation in excess of 10 
percent for furuncles (boils) must be denied.


ORDER

The appeal for an evaluation in excess of 10 percent for 
furunculosis is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


